Per Curiam.
The defence claims exemption from liability because the arrest for which plaintiff sues was the act of the employe when engaged in a mailer of his own and not in the course of his duty as servant of the defendant. It appears that the plaintiff was on the ferryboat as a passenger and had paid his fare. The case is therefore governed by Haver v. Central Railroad, 33 Vroom 282, and it was proper to refuse to nonsuit and to direct a verdict for defendant.
We think the trial judge was right also in excluding evidence that the plaintiff had made a good many claims and brought other suits against corporations before the present one.
The judgment is affirmed, with costs.
For affirmance — Tub Chibe Justice, Garrison,’ Swayzb, Trencharo, Parker, Bergen, Yooriibes, Mtnturn, Kauisoh, Bogbrt, Vrbdbnrurgh, Vroom, Cokguon, White, Treacy, JJ. 15.
For reversal — "None.